NONFINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I with claims 1-11 in the reply filed on 6/21/2022 is acknowledged.  The traversal is on the ground(s) that the claims 12-17 depend from claim 1, that there is no divergent subject matter and that each control device defined in claim 1 is operated by a different operator.
This is not found persuasive because claims 12-17 are clearly drawn to “the method of managing the locking and de-energization of equipment, which makes use of the equipment locking and de-energization management system as defined in claim 1”, which is interpreted to mean that claims 12-17 define a method itself for using with equipment as clearly stated in the preamble.
Furthermore, these claims include functional method steps not included within claims 1-11.  For instance, claim 12 includes a specific ordered step of method functions along with a requesting, switching and maintenance functions.  These are clearly distinct and independent (i.e. divergent) claimed inventions.
Additionally, nowhere in any of the claims is it clear that each control device is operated by a different operator. Also, the installation of claimed equipment in an industrial plant clause in the preamble, is interpreted as intended use – given that nowhere in the body of the claims is the industrial plant further defined.
Lastly, Applicant identifies that (on page 7 of remarks) “the steps claimed in the method claims also allow…” which clearly suggests that method claims are different from product claims.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/21/2022.
Claim Objections
Claims 1-11 are objected to because of the following informalities:
Claim 1,
line 2 “the power source” should be changed to --a power source--.
line 9 “the control device” should be --the mobile control device--.
All other instances of the limitation should be corrected accordingly.
Claim 10, line 3 “collaborator” should be plural, since it appears invention is drawn to having collaborators.
Claim 10, line 2 “identification element” should be --identifier element--.
Claim 11 appears to be dependent on itself, it is interpreted as understood that this is a typographical error and claim should be dependent on claim 1.
Appropriate correction is required.
Dependent claims are objected due to their dependency and require their own review and correction accordingly.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over EBNER (US 20140028443 A1) in view of JEFFERIES et al. (US 9373201 B2).
Re claim 1. EBNER discloses (abstract) an equipment locking and de-energization management system (FIG.1) powered by the power source ([0015] – electrical control system 10/20) installed in an industrial plant [0002], comprising: 
an intelligent lock (130) configured to be inserted into the power source (thru 111/121); and 
a mobile control device (150); 
the equipment locking and de-energization management system being characterized in that: 
the intelligent lock (130) comprises: 
a body (FIG.2); 
a lock (139); 
a communication interface (136) configured to communicate the intelligent lock [0018] with the power source and with the control device [0018-0019, 0032]; 
an electromechanical latch [0016] capable of locking and unlocking the lock (139) of the intelligent lock (FIG.2); 
an electronic processor (134) configured to process the information received and sent by means of the communication interface (136) and drive the electromechanical latch of the intelligent lock (FIG.2); and 
a sensor (133) to identify whether the intelligent lock [0016] is locked or unlocked;
the control device comprises: 
a communication interface 156 configured to communicate the control device with the intelligent lock [0018, 0027]. 
	However, EBNER fails to explicitly disclose:
the control device comprises: 
a visor capable of displaying the information communicated between the intelligent lock and the control device; 
a reader element configured to read an identifier fastened on the equipment; 
an identifier element identifying the collaborators involved in the locking and de-energization of the equipment; and 
an electronic processor configured to process the information received and sent from the reader element, from the identifier element and from the intelligent lock.
One of ordinary skill in the art understands that mobile phones are capable of displaying information communicated between devices, readers such as cameras for reading barcodes, identifying elements such as fingerprint or facial detection or user input, and processors to process information received. Use of mobile devices to operate or interact with equipment is well known. Mobile devices identifying users for authenticating appropriate user is well known.
	JEFFERIES teaches (abstract) in a similar field of invention (FIG.1-4), a mobile phone based system (FIG.11) to identify a specific machine (i.e. vehicle barcode), authenticating a user (i.e. login), and processors configured to process data received between elements of the system for controlling access to a vehicle or other functions (FIG.9). JEFFERIES further teaches the mobile control device (FIG.9 – 162) comprises: a communication interface 910 configured to communicate the control device with an intelligent lock (i.e. control module 101 of vehicle); a visor 940 capable of displaying the information communicated between the intelligent lock and the control device (FIG.6-8); a reader element (c.6, ll.16-34) configured to read an identifier fastened on the equipment (FIG.9 – step 1001); an identifier element (c.20, ll.21-30 – users can login their proper ID data) identifying the collaborators involved in the locking and de-energization of the equipment (FIG.9 – steps 1001-1002); and an electronic processor 906 configured to process the information received and sent from the reader element, from the identifier element and from the intelligent lock (FIG.9-11). These elements are well-known elements for mobile phones at the time of filing of this invention.
	JEFFERIES teaches the purpose of these elements work together to operate an access control system for operating a device, such as a vehicle, by way of unlocking such vehicle (FIG.9 – steps 1011-1013), wherein such device is required to obtain the necessary data (FIG.9 – steps 1001-1002) to then process and send towards different external devices, such as a vehicle’s control module and remote server, for proper authentication/verification of user, vehicle device and function (FIG.9).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to using such mobile phone as taught by JEFFERIES in order to provide a proper means of controlling and interacting with an access control system wherein it is required that such mobile device operate to identify an operator or collaborator of the system, identify proper device (i.e. lock) and process data between devices all of which provide system security.
	Re claim 2. EBNER discloses [0018, 0027-0034] the equipment locking and de-energization management system, according to claim 1, characterized by comprising at least a central server (140) configured to store and manage the data sent and received between the intelligent lock and the control device, intermediating the communication between the intelligent lock and the control device.  
Re claim 3. EBNER discloses [0026] the equipment locking and de-energization management system, according to claim 1, characterized in that the communication between the power source (i.e. 310) and the intelligent lock is performed by means of a communication element (316) fastened on the power source (FIG.4), enabling the communication interface of the intelligent lock to communicate with the communication element of the power source and to perform an identification of the intelligent lock and of the power source.  
Re claim 4. EBNER discloses [0026] the equipment locking and de-energization management system (FIG.4), according to claim 3, characterized in that the identification of the intelligent lock and of the power source by means of the communication between the communication interface of the intelligent lock and the communication element of the power source makes it possible to verify which intelligent lock is fixed to which power source.  
Re claim 5. However, EBNER as modified by JEFFERIES fails to explicitly disclose:
the equipment locking and de-energization management system, according to claim 4, characterized in that the electromechanical latch is not driven when the identification of the communication element of the power source does not correspond to the identification of the power source of the equipment.  
Official notice is taken that in order for the system to operate properly, proper identification is required (i.e. RFID tags 316 – FIG.3), such that a mismatch between identification, could interfere with proper operation of the electromechanical lock.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try operating lock only when proper identification is processed in order to prevent mismatch between operation of lockout devices.
Re claim 6. EBNER discloses [0026] the equipment locking and de-energization management system, according to claim 3, characterized in that the communication element of the power source communicates with the communication interface of the intelligent lock by a wireless communication means (RFID).
Re claim 7. EBNER discloses [0026] the equipment locking and de-energization management system, according to claim 3, characterized in that the communication element of the power source communicates with the communication interface of the intelligent lock by means of a wireless communication (RFID).
Re claim 8. However, EBNER fails to explicitly disclose:
the equipment locking and de-energization management system, according to claim 2, characterized in that the equipment locking and de-energization management system further comprises a platform communicating with the central server to provide access to the data and information of the equipment locking and de-energization management system remotely.  
JEFFERIES clearly teaches the system (FIG.11) using a platform such as wireless network for communication.
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to using a network platform as taught by JEFFERIES in order to provide a means of communication.
Re claim 9. EBNER discloses [0019] the equipment locking and de-energization management system, according to claim 1, characterized in that the reading of the identifier of the equipment by means of the reader element of the control device identifies the power source which powers the equipment.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over EBNER (US 20140028443 A1) in view of JEFFERIES et al. (US 9373201 B2) further in view of GARNIER et al. (US 20090207020 A1).
Re claim 10, However, EBNER as modified by JEFFERIES fails to explicitly disclose:
the equipment locking and de-energization management system, according to claim 1, characterized in that the identification element consists of a biometric reader identifying, at least, the name, identification number, post and duties of the collaborator.

GARNIER teaches (abstract) in a similar field of invention a security system [0076] wherein a mobile device can be operated to help control access, which requires a user to identify themselves by biometric means, which would include at least name and corresponding numbers, along with particular roles/tasks assigned to specific users.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try limiting the roles/tasks allowed to be performed by specific users as taught by GARNIER in order to prevent unwanted/inappropriate operation of the equipment. 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over EBNER (US 20140028443 A1) in view of JEFFERIES et al. (US 9373201 B2) further in view of HALE et al. (US 20190172055 A1).
Re claim 11. However, EBNER as modified by JEFFERIES fails to explicitly disclose:
the equipment locking and de-energization management system, according to claim 11, characterized in that the identification element comprises an encoded card configured to be inserted into the control device to activate and deactivate the identification element.  
HALE teaches (abstract) in a similar field of invention, (FIG.1) the use of an identification element [0391] (i.e. chip directing smart device 23 to open an associated app, or to open a web browser and direct the smart device 23 to a private website, and wherein upon landing at the private website, the item 10 account number or identifier 16 is checked to verify the purchase transaction and/or the presence of loaded value before allowing access to premium content/restricted content 24) comprising an encoded card (i.e. smart card with NFC chip) configured to be inserted into the control device (embedded NFC chip) to activate and deactivate the identification element (i.e. verification is performed for processing other functions).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try properly identify users by way of mobile control device as taught by HALE in order to prevent unauthorized or improper users from operation and/or access.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        7/25/2022